



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Jarlkaganov, 2013 ONCA 646

DATE: 20131025

DOCKET: C54260

Doherty, Blair and Watt JJ.A.

Her Majesty the Queen

Respondent

and

Artur Jarlkaganov

Appellant

David Genis, for the appellant

Philippe G. Cowle, for the respondent

Heard:  October 18, 2013

On appeal from the conviction entered by Justice Stephen
    E. Foster of the Ontario Court of Justice, dated June 1, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The appellant was unrepresented at trial.  The trial judge worked
    diligently to ensure that the appellant received a fair trial.  Counsel
    submits, however, that despite those efforts the appellant did not receive a
    fair trial.  He relies on two points:

[2]

First, he submits that the appellant did not understand the concept of
    wilful blindness.  We disagree.  The appellants own words demonstrate a clear
    understanding of the concept (see p. 15 of the June 1, 2011 transcript).

[3]

Second, counsel submits that the appellant did not understand that the disclosure
    material provided by the Crown did not constitute evidence at the trial.  The
    transcript does offer some support for the claim that the appellant did not
    understand that he could not rely on the material provided to him as disclosure
    as evidence.  However, the appellant has not demonstrated that this confusion
    had any impact on the conduct of his defence or the fairness of the trial.

[4]

In addition to the two arguments aimed at demonstrating that the
    unrepresented appellant did not receive a fair trial, counsel also argued that the
    trial judge erred in his application of wilful blindness.  He submits that the
    trial judge treated it as an objective concept based on what the appellant
    should have known.

[5]

One comment made by the trial judge in the course of explaining the
    Crowns argument to the appellant supports counsels submission.  However, considering
    the entirety of the record and the reasons, and the overwhelming nature of the
    Crowns case, we are not prepared to say that the trial judge erred in his
    application of the wilful blindness doctrine.

[6]

The appeal is dismissed.


